Dunbar, C. J.
(dissenting). — I am unable to conceive how, under the provisions of our code, the question of the alteration of the bond can be put in issue by a general denial, which in this case is equivalent to the plea of non est factvm. The object of the code was to simplify the pleadings, and to notify the parties litigant what facts are expected to be proven in the trial of the cause. In this case, if the fact was that the instrument had been changed after it was executed, and the defendants intended to rely on that fact, they should have alleged it, and should not have alleged something that was misleading, and that absolutely failed to notify the plaintiff what the character of the defense was. In other words, under both the letter and spirit of the code, facts should be pleaded instead of fictions. This was the doctrine announced by this court in Distler v. Dabney, 3 Wash. 200 (28 Pac. 336), and a close *694adherence to the doctrine announced in that case would wonderfully simplify the administration of the law and prevent frequent miscarriages of justice. For this reason I am compelled to dissent to the majority opinion.